DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Group I claims 1.3-7, 10, 15-16 and 23-37 in the reply filed on 8/23/21 is acknowledged.  The traversal is on the ground(s) that  another reference Hwang as recited in “the GERMAN LANGUAGE” and translated in part would read on the invention.  This is not found persuasive because These arguments are TOTALLY off point. The limitations of different claims are what the record is based upon and not rejections which are not even made by the US patent Office. 
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
Claims 1- rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following claims are vague, indefinite, awkwardly and confusingly worded and/or lack proper antecedent basis:
“the arm member comprises a distal end comprising fingers” in claim 1. There is only one finger per arm NOT fingers on each arm. This renders the claim indefinite, Furthermore there is no disclosure showing the arm to have fingers. The claim is indefinite.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(g)(1) during the course of an interference conducted under section 135 or section 291, another inventor involved therein establishes, to the extent permitted in section 104, that before such person’s invention thereof the invention was made by such other inventor and not abandoned, suppressed, or concealed, or (2) before such person’s invention thereof, the invention was made in this country by another inventor who had not abandoned, suppressed, or concealed it. In determining priority of invention under this subsection, there shall be considered not only the respective dates of conception and reduction to practice of the invention, but also the reasonable diligence of one who was first to conceive and last to reduce to practice, from a time prior to conception by the other.


Claim(s) 1, 3-7,10, 15-16, 23,25-29,and  35-36 is/are rejected under 35 U.S.C. 102 (a1) as being anticiapted by Hung 2010/0095499 A1..
Hung discloses the claimed invention as recited in the claims as shown below:

1. (Previously Presented) (A stud extraction apparatus configured to remove a stud from a pivot joint defined by a first socket of a bell crank and a second socket of a steering rod, the first and second sockets being arranged to define a gap therebetween) (the workpiece), the stud extractor comprising a frame member 5, and an actuator 1 attached to the frame member, the actuator being adapted to apply force to the stud, wherein the frame member comprises a body 5 having a surface 100 for receiving the actuator and (A 1,2,3 fpr each arm),arm 200 permitting the bell crank traversing the frame member; wherein the arm member comprise a distal end comprising fingers 300,301,302 having ends to be inserted between the gap defined by the first and second sockets as the bell crank traverses the frame member for fastening of the stud extractor to the bell crank.

    PNG
    media_image1.png
    747
    649
    media_image1.png
    Greyscale

2. Cancelled

1.

4. (Currently Amended) An apparatus according toSee Fig.3

5. (Currently Amended) An apparatus according to See 100 on annotated fig.3

6. (Currently Amended) An apparatus according to See Fig.3

7. (Currently Amended) An apparatus according to claim [[5]]6 wherein the force is applied to an end of the stud. See Fig.3
8.—9. Cancelled

See Fig.3
11.-—14. Cancelled

15. (Currently Amended) An apparatus according to  See Fig.3

16. (Currently Amended) An apparatus according to claim [[8]]15 wherein each end of a finger comprises a reduced thickness with respect to the thickness of remaining portions of the respective finger. See Fig.3
17.—22. Cancelled

23. (Currently Amended) An apparatus according to 51 extending downward from side walls of the frame member.


25. (Currently Amended) An apparatus according to31 adapted to be selectively displaced between a contracted condition and 

26. (Currently Amended) An apparatus according to claim [[12]]25 wherein the capacity of the hydraulic cylinder 1 and See Fig.9 to be used as actuator depends on the particular use that will be given to the extraction apparatus.

27. (Currently Amended) An apparatus according to6’ adapted to keep the frame member of the extraction apparatus attached to the pivot joint during operation of the extraction apparatus.

28. (Currently Amended) An apparatus according to claim [[14]]27 wherein the retaining means 6’are adapted to impede expansion of the distal end of the frame member.

29. (Currently Amended) An apparatus according to claim [[15]]28 wherein the retaining means 6’ are adapted to impede the finger ends from being drawn out from a gap defined between the socket and another socket for receiving a portion of the stud.


300,301,302  comprise curved portions, the curved portions comprising first and second indentations.

36. (Currently Amended) An apparatus according to claim [[22]]35 wherein the first indentation is adapted to receive the inner side of the closed end of the U-shaped body of the retainer and the second indentation is adapted to receive the inner side of the blade when the retaining means are installed to the frame member. See Fig.3, 5 and 6 for an U shaped body


Allowable Subject Matter
Claims 24, 30-34, and 37 are rejected under 112 second par would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The best art is of rejection and the rest is of art is being made of record.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE D WILSON whose telephone number is (571)272-4499. The examiner can normally be reached M-TH 6;30-4;30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO E. AVILES can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEE D. WILSON
Examiner
Art Unit 3723



LDw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        February 3. 2022